Douglas, J.,
concurring. I concur because I agree with what the majority opinion decides. My concern is that we are only deciding that meetings of the Cleveland City Council must be open to the public. Since the charter of the city already makes that fact clear, it would seem that since it was necessary for relator to file this action in the first place, more needs to be decided.
I know that our decision says that the reporter should have been admitted to the assembly of councilpersons that took place on November 18,1986. Further, I know that our decision says that “* * * relator is entitled to a peremptory writ of mandamus to compel respondents to open the meetings of council to the public. * * *” However, there is nothing in the majority opinion that provides any sanction for a violation of the spirit of the decision. Because I feel strongly about this matter, I write separately.
James Madison once wrote: “A popular Government, without popular information, or the means of acquiring it, is but a Prologue to a Farce or a Tragedy * * 9 Writings of James Madison (Hunt Ed. 1910) 103. Far too often we have seen the results when the public's business is discussed, considered and/or decided in private. Farce or tragedy is the rule rather than the exception. A government that acts in the open — acts best. The ends sought by secret discussion of the public’s business, no matter how admirable or altruistic, never justify the means.
Our American democracy is partly founded on the premise that the public has a right, yea even a duty, to oversee the decision-making procedures of those who have been chosen to govern. A public, not given the right of government oversight, is an uninformed public. With such action, the very integrity of the governing process is threatened. In Richmond Newspapers, Inc. v. Virginia (1980), 448 U.S. 555, 572, the high court said:
*170“People in an open society do not demand infallibility from their institutions, but it is difficult for them to accept what they are prohibited from observing. When * * * [deliberations on policy matters are] conducted in the open, there is at least an opportunity both for understanding the system in general and its workings in a particular case * * *.”
The record in this case provides clear evidence that the Cleveland City Council violated these precepts and intends to do so in the future. Such violations are in direct contravention of the charter of the city. In order to discourage further violations, I would decide in this case, and make it syllabus law, that the City Council of Cleveland is enjoined from holding or conducting a meeting that is not properly announced and that is not open to the press and public.
Absent the foregoing, there is nothing to prevent the city council from holding a “gathering” of persons who just happen to be a majority of the persons elected to the Cleveland City Council where, just incidentally, city business is discussed. It is my judgment that there should be a mandatory injunction prohibiting violations of the charter and our order from which a contempt citation could arise for provable violations.
Sweeney, J., concurs in the foregoing concurring opinion.